Case 1:19-cv-00005-WES-PAS Document 1-5 Filed 01/03/19 Page 1 of 6 Page|D #: 88

EXHIBIT E

Case 1:19-cv-00005-WES-PAS Document 1-5 Filed 01/03/19 Page 2 of 6 Page|D #: 89

ORLANS PC 90 mem

Wa!tham, MA 02454
v ._ _ Pt'781)79(17800 F('/`S‘;)?SO-`/'SO'l
l tew firm licensed m

wva'w.Orians.com
DC, DE, l\!lA, !`v’rD, Ml. NH, Rl, VA Business Hours: 8;30AN1- 5;00 PM ET

lF YOU ARE CURRENTLY IN BANKRUPTCY OR HAVE RECEIVED A DISCHARGE IN
BANKRUPTCY AS TO 'I'HIS OBLIGATION, THIS COMMUNICATION IS ]NTENDED FOR
lNFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT lN
VIOLATION OF THE AUTOMATIC STAY OR THE DISCHARGE INJUNCTION. IN SUCH
CASE, PLEASE DISR.EGARD AN¥ PART OF THIS COMMUNICATION WH]CH IS
I`NCONSISTENT WITH THE FOREGOING.

OTHERWISE, THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY lNFORMATlON
OBTA]NED W]LL BE USED FOR THAT PURPOSE.

IF YOU ARE NOW ON ACTIVE MILI'I`ARY DUTY OR HAVE BEEN IN THE PRIOR TWELVE
MONTHS, OR IF YOU ARE A DEPENDENT OF AN AC'I'IVE SERVICEMEMBER, PLEASE
CONTACT OUR OFFICE AS YOU MAY BE EN'I'ITLED TO THE BENEFITS OF THE
SERVICEMEMBERS’ CIVIL RELIEF ACT.

Juiy 23, 2018
FmsT cLAss

Dolores Cepeda,
177 Dexxer Street
Providence, RI 02907

RE : 177 Dexter Street., Providence, RI 02907
Our File Number: 18-001293

NOTlCE OF lNTENTlON TO FORECLQ§E AND OF DEFIQIENCY AFTER FQR.ECLOSURE OF
MORTGAGE

Dear Dolores Cepeda, :

The Borrower is hereby notified, in accordance with the statute, of our intention, on or after
September 13, 2018 to foreclose under power of sale for breach of condition and by entry, that certain
mortgage (“Mortgage”) held by the undersigned covering the premises knovm and numbered as 177 Demer
Street, Providence, RI dated December 22, 2006 and recorded with the City of Providence Land Evidence
Records at Book 8462, Page 326_. to secure a note or other obligation signed by you, for the whole, or pan_.

of which you may be liable to the undersigned in the case of a deficiency in the proceeds of the foreclosure
sale.

A copy of the foreclosure advertisement is enclosed

Very truly yours,

Wi.lmington Trust, National Association, not in irs individual
capacity, but solely as trustee for MFRA Trust 2014-2

By its Attorneys,

ORLANS PC

Enclosure

18-001293/674/NOTOL

Case 1:19-cv-00005-WES-PAS Document 1-5 Filed 01/03/19 Page 3 of 6 Page|D #: 90

MORTGAGEE’S NOTICE OF SALE OF REAL ESTATE

177 DEXTER STREET, PROV]DENCE, RI 02907

The premises described in the mortgage will be sold subject to all encumbrances and prior liens on
September 13, 2018 at 3100 PM on the premises, by virtue of the power of sale contained in a mortgage by
Dolores Cepeda dated December 22, 2006 and recorded with the City of Providence Land Evidence
Records at Book 8462, Page 326, the conditions of said mortgage having been broken

TERMS OF SALE:

A deposit of FIVE THOUSAND DOLLARS AND 00 CENTS ($5,000.00) in the form of a certified clieck_
bank treasurer’s check, or money order will be required to be delivered at or before the time the bid is
offered The description of the premises contained in said mortgage shall control in the event of an error in
this publication Other terms will be armounced at the sale. '

ORLANS PC

Attorney for the Present Holder of the Mortgage
PO Box 540540

Waltham, MA 02454

Phone: (781) 790-7800

18-001293

]8-001293/674/NOTOL

Case 1:19-cv-00005-WES-PAS Document 1-5 Filed 01/03/19 Page 4 of 6 PagelD #: 91

NOT|CE TO SERV|CE |VlEMBERS

 

A servicemember on active ¢Litv or d_eplovment or who has recently
ceased such duty or deplovment has certain rights under subsection 34-

27-4ldl of the Rhode island general laws set out below. To protect your
rights if you are such a servicememberl you should give written notice to
the servicer of the obligation or the attorney conducting thgoreclosure,
prior to the salel that you are a servicemember on active duly or
deployment or who has recently ceased such duty or deployment. This
notice may be given on your behalf by your authorized representative. |f

vou have pnv questions about this noticel you should consult with an
attorney.

R.I. Gen. Law § 34-27-4(d) Foreclosure sales affecting servicemembers.-

 

(l) The following definitins shall appy to this subsection and to subsection (c):

(i) “Servicemember” means a member of the army, navy, air force, marine
corps, or coastguard and members of the national guard or reserves called
to active duty.

(ii) “Active duty” has the same meaning as the term is defined in 10 U.S.C.
sections 12301 through 12304. In the case of a member of the national
guard, or reserves “active duty” means and includes service under a call to
active service authorized by the president or the secretary of defense for a
period of time of more than thirty (3 O) consecutive days under 32 U.S.C.
section 502(£), for the purposes of responding to a national emergency
declared by the president and supported by federal funds

(2) This subsection applies only to an obligation on real and related personal property
owned by a servicemember that:

(iii)Originated before the pen`od of the servicemember' s military service or in
the case of a member of the national guard or reserves originated before
being called into active duty and for which the servicemember is still
obligated; and

(iv)Is secured by a mortgage or other security in the nature of a mortgage

(3) Stay of right to foreclose by mortgagee - Upon receipt of written notice from the
mortgagor or mortgagor’s authorized representative that the mortgagor is
participating in active duty or deployment or that the notice as provided in
subsection (c) was received within one year* of completion of active duty or
deployment, the mortgagee shall be barred from proceeding with the execution of

sale of the property as defined in the notice until such one year* period has lapsed
or until the mortgagee obtains court approval in accordance with subdivision
(a)(s) below

(4) Stay of proceedings and adjustment of obligation ~ ln the event a mortgagee
proceeds with foreclosure of the property during, or within one year* after a
servicemember’s period of active duty or deployment notwithstanding receipt of
notice contemplated by subdivision (d)(3) above, the servicemember or his or her

18-001293/674/NOTOL

Case 1:19-cv-00005-WES-PAS Document 1-5 Filed 01/03/19 Page 5 of 6 PagelD #: 92

authorized representative may file a petition against the mortgagee seeking a stay
of such foreclosure, after a hearing on such petition, and on its own motion, the
court may:

(v) Stay the proceedings for a period of time as justice and equity require;or

(vi) Adj ust the obligation as permitted by federal law to preserve the interests
of all parties

(5) Sale or foreclosure - A sale, foreclosure or seizure of property for a breach of an
obligation of a servicemember Who is entitled to the benefits under subsection (d)
and who provided the mortgagee with written notice permitted under subdivision
(d)(3) shall not be valid if made during, or within one year* after, the period of
the servicemember's military service except:

(vii) Upon a court order granted before such sale, foreclosure or seizure after
hearing on a petition filed by the mortgagee against such servicemember;
or

(viii) Ifmade pursuant to an agreement of all parties

(6) Penalties ~ A mortgagee who knowingly makes or causes to be made a sale,
foreclosure or seizure of property that is prohibited by subsection (d)(3) shall be
fined the sum of one thousand dollars ($1,000)_, or imprisoned for not more than
one year, or both. The remedies and rights provided hereunder are in addition to
and do not preclude any remedy for wrongful conversion otherwise available
under law to the person claiming relief under this section, including consequential
and punitive damages

(7) Anv petition hereunder shall be commenced bv action filed in the superior court
for the coungg in Which the proper_ty subject to the mortgage or other securig in

the nature of a mortgage is situated. Any hearing on such petition shall be
conducted on an expedited basis following such notice and/or discovery as the

court deems proper

[*as of February 2, 2013, Section 710 of H.R. 1627 (2012) extended the protections of
the SCRA from “9 months” to “one year” following the end of active duty]

PLEASE BE ADVISED THAT THIS OFFICE IS ATTEM]’TING TO COLLECT
A DEBT AND THAT ANY INFORMATION OBTAINED WILL BE USED FOR
THAT PURPOSE.

ORLANS PC

Attorney for the Present Holder of the Mortgage
PO Box 540540 '

Waltham, MA 02454

Phone: (781) 790~7800

18-001293

18-00 1293/674/NOTOL

Case 1:19-cv-00005-WES-PAS Document 1-5 Filed 01/03/19 Page 6 of 6 PagelD #: 93

NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING SERVICES

Housing counseling services are available to you at no cost. Counseling services that can help you understand
your options and provide resources and referrals that may assist you in preventing foreclosure are available from
mortgage counseling agencies approved by the United States Department of Housing and Urban Development
(HUD). You can locate a HUD-approved mortgage counseling agency by calling HUD’s toll-free telephone
number, 1-800-569-4287, or by accessing HUD’s Intemet homepage at M'._l_ru_dgo_\ The TDD number is 1-800-
877-8339. You can also directly contact one of the Rhode Island HUD-approved counseling agencies listed below.

Foreclosure prevention counseling services are available free of charge through HUD‘s Housing Counseling
Progra.rn. "

HUD Approved Housing Counseling Agencies in Rhode Island as of 11/03/2010

 

 

 

 

 

 

 

 

 

 

 

 

 

Blackstone Valley Community Action Prograrn, lnc CorrununityWorksRl
32 Goii` Avenue, Pawtucket, Rl 02860-2929 693 Broad Street, Providence, RI 02907
Phone: (401) 723-4520 Phone: (401) 273-2330
www.bvcap.orz www.cornmunitvworksri.org
NeighborWorks Blackstone River Valley Money Management International Warwick
719 Front Street, Suite 103, Woonsocket, RI 02895 501 Centerville Road, 2“d Floor_. Warwick__ RI 02886
Phone: (401) 762-0074 Phone: (800) 308-2227
www.wndc.ore Wms_lm
The Urban League of Rhode Island West Elmwood Housing Development Corp.
246 Prairie Avenue, Providence, RI 02905 392 Cranston Street, Providence, RI 02907
Phone: (401) 351~5000 Phone: (401) 453-3220

` www.ulri.org www.wehdgprg
Stop Wasting Abandoned Property Olneyville Housing Corporation
439 Pine Street, Providence, Rhode Island 02907 66 Chaffee Street, Providence, Rl 02909
Phone: (401)272-0526 Phone: (401) 351-8719
wwvw.swapinc.org www.olncvville.org
Providence Housing Authority Rhode Island Housing
100 Broad Street, Providence_. Rl 02903 44 Washington Street, Providence, Rl 02903
Phone: (401) 709-6400 Phone: (401)457~1130
www.pha-providence.com www.rhodeislandhousin .or
The Housing Network of Rhode Island Coventry Housing Associates Corporation
1070 Main Street, Pawtucket, RI 02860 14 Manchester Circle, Coventry, RI 02816
Phone: (401) 521-1461 Phone: (401) 828-4367
www.housin"n. etworkri.o[g www.M

 

 

18-001293/674/NOTOL

